TERRY, C. J.
— This was a proceeding to foreclose a mortgage upon real estate. A demurrer to the complaint was inter*73posed and was properly overruled, and no answer having been filed within the time allowed by the court upon overruling the demurrer, a judgment was entered pursuant to the prayer of the complaint.
After a careful examination of the record, we are satisfied that the appeal is frivolous and was intended merely for delay; the judgment is therefore affirmed, with ten per cent damages.
I concur: Baldwin, J.